Citation Nr: 1545660	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  14-32 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for residuals of fracture of left fibula head with degenerative joint disease.

2.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	Massachusetts Office of Commissioner of Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from June 1943 to May 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran was afforded a Travel Board hearing in August 2015.  A transcript of the testimony offered at the hearing has been associated with the record.  

The issues of entitlement to service connection for disability of the ribs, head and right shoulder as secondary to service-connected for residuals of fracture of left fibula head with degenerative joint disease have been raised by the record in a November 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

A review of the record reveals evidence of unemployability and interference with employment as due to the service connected disability on appeal.  A claim for TDIU is considered part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  The record raises a question of whether the Veteran is unemployable due to his service-connected disability, and as such, TDIU is properly before the Board

Since the Statement of the Case (SOC) the Veteran has submitted evidence yet to be considered by the Agency of Original Jurisdiction (AOJ).  In this regard, the Board may consider this evidence in the first instance because the Veteran has waived initial AOJ consideration thereof.  See 38 C.F.R. § 20.1304(c) (2015).
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination to address the severity of his service-connected left knee disability in June 2013.  At the time of the examination, the Veteran constantly used a cane to assist in ambulation, and also used a wheelchair on a regular basis related to left knee pain.  Subsequent VA records indicate continued complaints of knee pain and that in June 2015 the Veteran was prescribed a walker to assist him in getting around.  

A new examination is necessary to decide the claim.  The prescription of a walker suggests to the Board that the Veteran's left knee disability has increased in severity since the June 2013 VA examination.  When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the claim is remanded to afford the Veteran a new VA examination.  

Also, in furtherance of substantiating his claim, the Veteran submitted medical records from the Brockton VA Medical Center (VAMC), dated from October 6, 2014, through July 28, 2015.  A review of these records indicates that the Veteran received treatment at the Brockton VAMC prior to October 6, 2014.  See October 2014 VAMC Brockton note referring to treatment in July 2014.  Records from the Brockton VAMC dated through July 6, 2007, have been associated with the claims file.  Thus, it appears that there are outstanding and possibly relevant VA records, and the matter must be remanded to attempt to obtain them.  See 38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Also, as noted above, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court in Rice also found that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  There is evidence of record indicating that the Veteran has alleged unemployability as a result of his service-connected disability of the left knee, specifically a June 2013 statement indicating that he retired because of mobility of the knee, making it too difficult to kneel or use a ladder.  Therefore, the Board finds that a TDIU claim has been raised in this case.  As such, proper notice and development must now be undertaken.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with appropriate 38 C.F.R. § 3.159(b) notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the claim of entitlement to a TDIU, and request that he supply the requisite information.

2.  Associate with the claims file complete VA treatment records from the VAMC in Brockton, Massachusetts dated from approximately July 6, 2007, to October 6, 2014, and dated after July 28, 2015.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

3.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, schedule the Veteran for a VA orthopedic examination to determine the extent and severity of his service-connected residuals of fracture of left fibula head with degenerative joint disease.

All indicated studies, including range of motion studies in degrees, should be conducted, and all findings should be reported in detail.  Tests of joint motion against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  The examiner is requested to identify any objective evidence of pain or functional loss due to pain.  The specific functional impairment due to pain should be identified, and the examiner should be requested to assess the extent of any pain.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the physician should so state and explain why.

The examiner should also indicate whether the residuals of fracture of left fibula head with degenerative joint disease have manifested by lateral instability and/or subluxation.  If so, the examiner should comment on the severity of such instability and/or subluxation including the duration and frequency of such manifestations.

A complete explanation for any opinion expressed should be provided.  

4.  After the development requested above has been completed to the extent possible, review the record and readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


